Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Status of Claims
2.	Applicant’s amendment dated March 10th, 2022 responding to the Office Action 12/19/2021 provided in the rejection of claims 1-5.
3.	Claims 1-4 are amended and claim 5 is canceled.
4.	Claims 1-4 are pending in the application, of which claims 1 and 4 are in independent form and which have been fully considered by the examiner.

Response to Amendments



Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
7.	Claims 3-4 are objected to because of the following informalities:  
Claim 3 recites the limitation "a combination of versions of the software" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 8, recites “perform, by the computer” should be changed to –[[perform]] performing, by the computer…--.
  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gajulapalli et al. (US Pub. No. 2016/0306960 A1 – art of record – herein after Gajulapalli) in view of Haga (US Pub. No. 2017/0134164 A1 – new art made of record – herein after Haga).

Regarding claim 1. 
Gajuapalli discloses 
 A master device (locomotive control system 290 – See Fig. 2) configured to control a plurality of devices mounted on a vehicle (control systems 210 and 230 – See Fig. 2), the master device comprising: 
a storage (Software verification controller 270 may use database 280 to verify a software configuration– See paragraphs [0017-0018] and Fig. 2) configured to store consistency information on a permitted combination versions of software respectively installed on the plurality of devices (databases 280 may include preapproved software configurations.  Software verification controller 270 may authorize first control system 210 and second control system 230 to operate.– See paragraphs [0016-0021]); and 
a processor (at least one processor – See paragraph [0023]) configured to: 
acquire the versions of software respectively installed on the plurality of devices (the train information managing apparatus discriminates control software including version correspondence information consistent with the version information of the software for all the devices in the formation – See paragraphs [0003]); 
perform a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information (The software verification controller is configured to identify a first identifier of the first software and a second identifier of the second software as a software configuration and determine whether the software configuration is preapproved – See Abstract, paragraphs [0006-0008]), the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible (determining whether the software configuration matches an entry in database 280 of preapproved software configurations – See paragraph [0018]), and the second determination determining whether a subset of the versions of the software respectively installed on the plurality of devices are compatible (Train information managing apparatuses each include a plurality of pieces of control software of versions different from each other, subset of software configuration – See paragraphs [0003-0004 and 0024]; and 
Gajulapalli does not disclose
control execution of predetermined control functions using the plurality of devices or control execution of a portion of the predetermined control functions, based on results of the first determination and the second determination.

control execution of predetermined control functions using the plurality of devices or control execution of a portion of the predetermined control functions, based on results of the first determination and the second determination (the ECU can realize various functions by the processor operating in accordance with control programs.  Note that a computer program is configured by combining multiple command codes indicating commands to the processor, to achieve predetermined functions. The correlation between the level that is the content of the update authority information described in the public key certificate in FIG. 3 (i.e., authority level), and multiple function types for classifying ECU functions. – See paragraphs [0053, 0077 and 0079]).
Haga also discloses 
perform a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information (whether or not the function type of the electronic control unit set to receive this message ID matches any of the one or plurality of function types identified by the update authority information – See paragraph [0036]), the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible (the level of the update authority information of the public key certificate 40a is 3 here (see FIG. 3), the correlation with the update message having the message ID "0x102" matches the correlation indicated by the level information 1040 (see FIG. 8)– See paragraphs [0036, 0130 and 0148]), and the second determination determining whether a subset of the versions of the software respectively installed on the plurality of devices are compatible 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haga’s teaching into Gajulapalli’s invention because incorporating Haga’s teaching would enhance Gajulapalli to enable to determine information based on correlation between the levels and function types as suggested by Haga (paragraphs [0079-0081]).

Regarding claim 3, the master device according to claim 1, 
Gajulapalli discloses 
wherein the consistency information is information on a combination of versions of the software that is permitted to be performed simultaneously (When functions related to each other in the control software of the train information managing apparatus and the software used in the devices are improved, it is necessary to simultaneously update the control software and the software of the devices- See paragraphs [0003-0004]).

Regarding claim 4. 
Gajulapalli discloses 
A vehicle control method of a master device configured to control a plurality of devices mounted on a vehicle (locomotive control system 290 – See Fig. 2.   Control systems 210 and 230 – See Fig. 2), the method comprising: 
storing, by a computer of the master device (Software verification controller 270 may use database 280 to verify a software configuration– See paragraphs [0017-0018] and Fig. 2), consistency information on a permitted combination of versions of software respectively installed on the plurality of devices (databases 280 may include preapproved software configurations.  Software verification controller 270 may authorize first control system 210 and second control system 230 to operate– See paragraphs [0016-0021]); 
acquiring, by the computer, the versions of the software respectively installed on the plurality of devices (the train information managing apparatus discriminates control software including version correspondence information consistent with the version information of the software for all the devices in the formation – See paragraphs [0003]); 
perform, by the computer, a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information (The software verification controller is configured to identify a first identifier of the first software and a second identifier of the second software as a software configuration and determine whether the software configuration is preapproved – See Abstract, paragraphs [0006-0008]), the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible (determining whether the and the second determination determining whether a subset of the versions of the software respectively installed on the plurality of devices are compatible (Train information managing apparatuses each include a plurality of pieces of control software of versions different from each other, subset of software configuration – See paragraphs [0003-0004 and 0024]); and 
Gajulapalli does not disclose
-3-Application No. 17/064,307 controlling,
Haga discloses 
controlling, (the ECU can realize various functions by the processor operating in accordance with control programs.  Note that a computer program is configured by combining multiple command codes indicating commands to the processor, to achieve predetermined functions. The correlation between the level that is the content of the update authority information described in the public key certificate in FIG. 3 (i.e., authority level), and multiple function types for classifying ECU functions. – See paragraphs [0053, 0077 and 0079]).
Haga also discloses 
perform, by the computer, a first determination and a second determination by collating the versions of the software acquired from the plurality of devices with the stored consistency information (whether or not the function type of the electronic control unit set to receive this message ID matches any of the one or plurality of function types identified by the update authority information – See paragraph [0036]), the first determination determining whether the versions of the software respectively installed on the plurality of devices are compatible (the level of the update authority information of the public key certificate 40a is 3 here (see FIG. 3), the correlation with the update message having the message ID "0x102" matches the correlation indicated by the level information 1040 (see FIG. 8)– See paragraphs [0036, 0130 and 0148]), and the second determination determining whether a subset of the versions of the software respectively installed on the plurality of devices are compatible (determine the level of message or firmware as the subset version of firmware – See paragraphs [0079-0081, 0094-0108].  Examiner respectfully notes that the message/data of Haga is also defined as firmware/software – See paragraph [0051, 0054, 0079, 0095 and 0102-0108]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Haga’s teaching into Gajulapalli’s invention because incorporating Haga’s teaching would enhance Gajulapalli to enable to determine information based on correlation between the levels and function types as suggested by Haga (paragraphs [0079-0081]).

/are rejected under 35 U.S.C. 103 as being unpatentable over Gajulapalli and Haga as applied to claim 1 above, and further in view of Teraoka et al. (US Pub. No. 2020/0225930 A1 (PCT/JP2017/032506) —art of record— herein after Teraoka).

Regarding claim 2, the master device according to claim 1,
Teraoka discloses
wherein the processor is configured to perform determination processing every time when a power supply of the vehicle is turned on (active boot loader, verify control program - See Fig. 10A, steps S601-S602. The vehicle state refers to, for example, turn-on and -off of an ignition and start of traveling — See paragraph [0063]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Teraoka’s teaching into Gajulapalli’s and Haga’s inventions because incorporating Teraoka’s teaching would enhance Gajulapalli and Haga to enable to perform recognition of an environment, issuance of an instruction to start the vehicle as suggested by Teraoka (paragraph [0048]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuhls et al. (US Pub. No. 2007/0021844 A1) discloses updating and/or expanding the functionality of the sequence control of at least one control unit of a motor vehicle are provided.  In accordance with the method, a first data may be 

control unit – See Abstract and specification for more details.
	Maeda et al. (US Pub. No. 2019/0149561 A1) discloses identifying a communication pattern from information relating to the attack message, and determining whether or not the message matches a communication pattern.  The determination of whether an attack message and determination of whether matching a communication pattern are executed on each of a plurality of messages received from the network – See Abstract and specification for more details.
	Mabuchi et al. (US Pub. No. 2014/0328352 A1) discloses to provide a communication system and a communication method that are capable 
of determining with a simple configuration the validity of a message that is 
communicated with the communication system, a plurality of ECUs is connected in the communication system to a communication bus, allowing communication of messages – See Abstract and specification for more details.
	Naruse et al. (US Pub. No. 2018/0081671 A1) discloses provides a program rewriting device and a program rewriting method capable of easily rewriting a program.  A rewriting control unit of a program rewriting device compares the current version information that is read from all rewritable ECUs included in a network with the latest version information corresponding to the current version information and extracts, as target ECUs, rewriting candidate ECUs in which the current version information does not match the latest version information – See Abstract and specification for more details.
Simon (US Pub. No. 2018/0118241 A1) disclose the onboard apparatus 7 is provided with a version v.sub.i of a first software.  In addition, the specific transmission device 14.1 is provided with least two versions V.sub.I, V.sub.II of a second software.  Also held resident in the specific transmission device or in the data memory is a list with information on the different versions of the second software – See paragraphs [0053-0063].
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MONGBAO NGUYEN/           Examiner, Art Unit 2192